
	
		II
		111th CONGRESS
		1st Session
		S. 746
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Nelson of Nebraska
			 (for himself and Mr. Johanns) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a national cemetery in the Sarpy County region to serve veterans in eastern
		  Nebraska, western Iowa, and northwest Missouri.
	
	
		1.Establishment of national
			 cemetery in the Sarpy County region
			(a)In
			 GeneralThe Secretary of
			 Veterans Affairs shall establish, in accordance with chapter 24 of title 38,
			 United States Code, a national cemetery in the Sarpy County region to serve the
			 needs of veterans and their families.
			(b)Consultation in
			 Selection of SiteBefore selecting the site for the national
			 cemetery established under subsection (a), the Secretary shall consult
			 with—
				(1)appropriate
			 officials of the State of Nebraska and local officials in the Sarpy County
			 region; and
				(2)appropriate
			 officials of the Federal Government, including the Administrator of General
			 Services, with respect to land belonging to the Federal Government in that area
			 that would be suitable to establish the national cemetery under subsection
			 (a).
				(c)Authority To
			 Accept Donation of Parcel of Land
				(1)In
			 generalThe Secretary of Veterans Affairs may accept on behalf of
			 the United States the gift of an appropriate parcel of real property. The
			 Secretary shall have administrative jurisdiction over such parcel of real
			 property, and shall use such parcel to establish the national cemetery under
			 subsection (a).
				(2)Income tax
			 treatment of giftFor purposes of Federal income, estate, and
			 gift taxes, the real property accepted under paragraph (1) shall be considered
			 as a gift to the United States.
				(d)ReportAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the establishment of the national cemetery
			 under subsection (a). The report shall set forth a schedule for such
			 establishment and an estimate of the costs associated with such
			 establishment.
			(e)Sarpy County
			 region DefinedIn this Act, the term Sarpy County
			 region means the geographic area consisting of—
				(1)Knox, Antelope,
			 Boone, Nance, Merrick, Hamilton, Clay, Nuckolls, Thayer, Fillmore, York, Polk,
			 Platte, Madison, Pierce, Cedar, Wayne, Stanton, Colfax, Butler, Seward, Saline,
			 Jefferson, Gage, Lancaster, Saunders, Dodge, Cuming, Thurston, Dixon, Dakota,
			 Burt, Washington, Douglas, Sarpy, Cass, Otoe, Johnson, Nemaha, Pawnee, and
			 Richardson counties in the State of Nebraska;
				(2)Lyon, Sioux,
			 Plymouth, Woodbury, Monona, Harrison, Pottawatomie, Mills, Fremont, Osceola,
			 Dickinson, O’Brien, Clay, Cherokee, Buena Vista, Ida, Sac, Crawford, Carroll,
			 Shelby, Audubon, Guthrie, Cass, Adair, Montgomery, Adams, Union, Page, Taylor,
			 and Ringgold counties in the State of Iowa; and
				(3)Atchison, Holt, Buchanan, Platte, Clay,
			 Clinton, Dekalb, Andrew, Nodaway, Worth, and Gentry counties in the State of
			 Missouri.
				
